DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
The Examiner acknowledges Applicants’ response filed on 01/05/2021 containing amendments and remarks to the claims.
Claims 1 and 2 are amended and claim 3 is cancelled. Thus, claims 1-2 and 4-5 are pending. 

Response to Arguments
Applicant’s arguments, see pg. 7, filed 01/05/2020, with respect to the obviousness rejections of the claims over Kreischer have been fully considered and are persuasive.  The 35 USC §103 rejections of the claims are withdrawn. 
Applicants point out that Kreischer is directed to making oligomers including hexene and/or octene and possibly those with up to 30 monomer units. Applicants argue that Kreischer is not directed to making both oligomers and copolymers as products from the ethylene and alpha-olefin oligomerization. Kreischer is silent about making copolymers having a number average molecular weight of 500-10,000. This argument is considered persuasive because Kreischer does not teach or suggest making copolymer of this size (molecular weight) as a product from the method. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 is amended as follows: 
lines 8-9:	“washing  the polymerization product after separating (i) to inactivate a catalyst contained in the polymerization product;”
	
	Note regarding the above amendment: please refer to Figure 1 which shows that the washing of the polymerization product (label 24) occurs after the separation of the unreacted ethylene and alpha olefin (e.g. C2 and C3); also see [0016]-[0017] of the instant specification. The original disclosure does not support “washing the unreacted ethylene and alpha-olefin from the polymerization product after separating (i)” because ethylene and alpha olefin are separated from the polymerization product before the washing step to inactivate the catalyst in the polymerization product. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or a suggestion for a method comprising: i) copolymerizing ethylene and alpha olefin to make oligomer and polymer with number average molecular weight of 500-10,000, ii) separating unreacted ethylene and alpha olefin from the polymerization product by distilling, and iii) washing the polymerization product after the separating ii) above to inactivate a catalyst contained in the polymerization product.
The following references are considered relevant:
Kiss et al. (US 2008/0281040) discloses a method for making ethylene-alpha olefin polymers wherein oligomeric byproducts are separated with the process solvent (refer to Figures and [0011], [0056], [0099]). Kiss teaches introducing a catalyst kill agent to the polymerization product before separating the polymers and oligomers. Similar disclosures can be found in US 2009/0163643 and US 2009/0163642. In other words, Kiss is silent about steps ii) and iii) discussed above.
The inactivation/quench/deactivation of a catalyst contained in the polymerization product by washing is disclosed by Wu et al. (US 2010/0292424, [0133], [0168], [0172]). The washing occurs before the distillation of the polymer product to recover the product as well as lights and solvent. Similar disclosure can be found in US 2010/0323937 ([0113]), US 2011/0160502 ([0214]), US 2013/0210996 ([0060]). Similar to Kiss, Wu is also silent about steps ii) and iii) above. 
Song and Gutierrez et al. (US 5,017,299, US 5,186,851, US 5,200,103, US 5,225,091, US 5,229,022, US 5,266,223, US 5,277,833, US 5,345,002, US 5,350,532, US 5,681,799, and US 
Rath et al. (US 6,133,209) discloses making polyolefins with molecular weight of 400-1,500 daltons by dimerizing oligomers. This reference does not teach or suggest making oligomer and copolymers of ethylene and alpha olefin.  
Kister et al. (US 4,020,121, Col 1 lines 66 to Col 3 line 2) suggests making ethylene oligomers and possibly polymers, removing unreacted ethylene, and using a solvent to scrub/remove the catalyst from the product (refer to Figures). This reference is silent about washing of the polymerization product before the separation of the oligomers and solvent.
Jackisch (US 4,152,276) disclose copolymerizing ethylene with C3-C12 alpha olefins to make copolymer having an average molecular weight of 10,000-1,000,000; the produced polymer is a rubbery material. This reference is silent about making oligomers from the ethylene and alpha olefin and about washing the polymer product after separating the unreacted monomers to inactivate the catalyst. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/ALI Z FADHEL/Primary Examiner, Art Unit 1772